     Case 1:19-cv-00403-NONE-SKO Document 23 Filed 06/05/20 Page 1 of 13


 1 ALLEN MATKINS LECK GAMBLE
    MALLORY & NATSIS LLP
 2 BALDWIN J. LEE (BAR NO. 187413)
   ALEXANDER NESTOR (BAR NO. 202795)
 3 Three Embarcadero Center, 12th Floor
   San Francisco, CA 94111-4074
 4 Phone: (415) 837-1515
   Fax: (415) 837-1516
 5 E-Mail: blee@allenmatkins.com
           anestor@allenmatkins.com
 6
   Attorneys for Defendant
 7 WELLS FARGO BANK, N.A.

 8 CLOVIS LAW GROUP, LLP
   GEORGE J. VASQUEZ (BAR NO. 291395)
 9 725 Pollasky Ave., Ste. 101
   Clovis, CA 93612
10 Phone: (559) 900-2806
   Fax: (559) 314-6214
11 E-Mail: Email: george@clovislawgroup.com

12 Attorneys for Plaintiff
   MONICA REYES-AGUILAR
13

14

15                                   UNITED STATES DISTRICT COURT

16                                   EASTERN DISTRICT OF CALIFORNIA

17

18 MONICA REYES-AGUILAR, an individual on Case No. 1:19−CV−00403−NONE−SKO
   behalf of herself and other current and former
19 employees similarly situated,                  STIPULATED PROTECTIVE ORDER

20                      Plaintiff,

21                vs.

22 WELLS FARGO N.A., a bank formed under
   the National Bank Act; WELLS FARGO &
23 COMPANY, a corporation; and DOES 1
   through 50, inclusive,
24
                  Defendants.
25

26

27

28

                                                              Case No. 1:19−CV−00403−NONE−SKO
                                                               STIPULATED PROTECTIVE ORDER
     1145032/SF
     Case 1:19-cv-00403-NONE-SKO Document 23 Filed 06/05/20 Page 2 of 13


 1                This Stipulated Protective Order is entered into by and between Plaintiff Monica Reyes-

 2 Aguilar and Defendant Wells Fargo Bank, N.A. Plaintiff and Defendant are hereinafter

 3 collectively referred to as “the Parties.” Reference is made to the following facts:

 4                WHEREAS, to expedite discovery and permit discovery to proceed without the delay

 5 occasioned by possible disputes regarding claims of confidentiality, the Parties wish to produce

 6 documents and things subject to the protective provisions set forth below;

 7                WHEREAS, the Parties anticipate that, given the nature of the claims and defenses in this

 8 action, discovery will likely include privacy-protected customer and personal information, as well

 9 as sensitive proprietary business information, the disclosure of which poses a substantial risk of

10 harm to:

11                (A) Third-party customers/individuals’ and Parties’ privacy interests, including but not

12 limited to (i) social security numbers, (ii) drivers’ license numbers, (iii) credit report information,

13 (iv) financial information supporting home mortgage loan applications, (v) loan numbers, and

14 other sensitive data regarding home mortgage loan customers protected from disclosure by various

15 statutory and constitutional privacy rights; and

16                (B) sensitive business information, including but not limited to (i) business strategy

17 information pertaining to compensation plans, (ii) internal investigative reports and findings, and

18 (iii) other sensitive business information that is not otherwise available to the public;

19                WHEREAS, the Parties believe that the Terms and Conditions set forth below should be

20 entered by a Court Order, as opposed to a private agreement between or among the parties,

21 because the terms herein will pertain solely to the production and use of discovery in this action,

22 will set forth procedures by which the Parties can expeditiously resolve confidentiality or

23 privilege-related disputes before the Court, will provide full protection from disclosure of personal

24 data protected from disclosure by privacy rights, and will govern potential discovery from third

25 parties who would not otherwise be subject to a private agreement;

26                WHEREAS, the Parties’ disclosure of information in this action is made in reliance on the

27 provisions of this Stipulated Protective Order permitting the Parties and third parties to designate

28 documents, deposition and other testimony, information, and things as “Confidential” or

                                                                            Case No. 1:19−CV−00403−NONE−SKO
                                                                             STIPULATED PROTECTIVE ORDER
     1145032/SF                                             -2-
     Case 1:19-cv-00403-NONE-SKO Document 23 Filed 06/05/20 Page 3 of 13


 1 “Confidential – Attorneys/Experts Only” as defined below, and thereby protect such designated

 2 information from unauthorized use or disclosure;

 3                ACCORDINGLY, the Parties, by and through their respective attorneys of record,

 4 STIPULATE AND AGREE to the following Terms and Conditions set forth below, and entry by

 5 the Court of this Stipulated Protective Order:

 6                                         TERMS AND CONDITIONS

 7                       Scope of the Order. This Stipulated Protective Order covers all documents and

 8 information designated “Confidential” or “Confidential – Attorneys/Experts Only” produced in

 9 connection with any discovery undertaken in this case. Information marked “Confidential” or

10 “Confidential - Attorneys/Experts Only” shall be collectively referred to herein as “Confidential

11 Discovery.” This Stipulated Protective Order is intended to cover all discovery propounded and

12 answered by any Party at any time and depositions wherein “Confidential” or “Confidential –

13 Attorneys/Experts Only” information is used or discussed, including any copies, excerpts,

14 summaries, or compilations thereof Even after termination of this litigation, the confidentiality

15 obligations imposed by this Stipulated Protective Order shall remain in effect until a designating

16 Party agrees otherwise in writing or a court order otherwise directs.

17                1.     Designation of Confidential Discovery. The Parties may designate Confidential

18 Discovery as subject to this Order by stamping on or otherwise permanently affixing to such

19 material prior to its production the designation “Confidential”. In the event that a Party in good
20 faith believes that particular material requested to be produced or disclosed is of such a highly

21 sensitive nature that its disclosure should be limited to only those persons described in Paragraph 7

22 herein below, it shall stamp on or otherwise permanently affix to such material prior to its

23 production the designation “Confidential - Attorneys/Experts Only”. Said respective designations

24 shall be stamped or affixed so as to not obscure or deface the material or any portion of its

25 contents.

26                2.     Designation Procedure. Confidential Discovery shall be designated or deemed

27 confidential as follows:

28                       (a)    In the case of deposition testimony:

                                                                        Case No. 1:19−CV−00403−NONE−SKO
                                                                         STIPULATED PROTECTIVE ORDER
     1145032/SF                                           -3-
     Case 1:19-cv-00403-NONE-SKO Document 23 Filed 06/05/20 Page 4 of 13


 1                          (i)     The Parties may designate testimony by any individual at the time of

 2 the deposition or by written notice to all counsel of record within 20 business days after receipt of

 3 the written transcript. The entire transcript (including, without limitation, typed transcriptions,

 4 computer diskettes, audiotapes and videotapes) and all exhibits thereto shall be deemed

 5 confidential under the terms of this Protective Order during the 20-day period. The portions of a

 6 transcript designated as “Confidential” or “Confidential – Attorneys/Experts Only” at the time of

 7 the deposition or during this 20-day period, shall be treated as Confidential Discovery thereafter

 8 and in accordance with the terms of this Stipulated Protective Order.

 9                          (ii)    Each deposition transcript of any deposition of any individual taken

10 in this action shall bear the following prominent and conspicuous legend on the cover of each

11 volume of said deposition transcript, the placement of which shall be the responsibility of the

12 court reporter after being so advised of the necessity for this legend by the party making the

13 confidentiality claim:

14                 “THE CONTENTS OF THIS TRANSCRIPT ARE

15                 CONFIDENTIAL [CONFIDENTIAL ATTORNEYS/EXPERTS

16                 ONLY] AND ARE SUBJECT TO A PROTECTIVE ORDER

17                 ISSUED BY THE UNITED STATES DISTRICT COURT,

18                 EASTERN DISTRICT OF CALIFORNIA. UNAUTHORIZED

19                 ACCESS TO, USE OF, OR DISCLOSURE OF ANY PART OF

20                 THIS TRANSCRIPT IS A VIOLATION OF COURT ORDER. A

21                 COPY OF SAID ORDER IS CONTAINED HEREIN.”

22                          (iii)   Each such deposition transcript shall also contain a copy of this

23 Order immediately following the cover page.

24                          (iv)    Any depositions of any individual taken and recorded in this action

25 other than by stenographic means, including without limitation depositions recorded by audiotape

26 or videotape, shall state at the commencement thereof that the contents of the deposition are

27 confidential and are subject to a protective order issued by the United States District Court,

28 Eastern District of California. No copies will be made of any such audio or video recording unless

                                                                      Case No. 1:19−CV−00403−NONE−SKO
                                                                       STIPULATED PROTECTIVE ORDER
     1145032/SF                                       -4-
     Case 1:19-cv-00403-NONE-SKO Document 23 Filed 06/05/20 Page 5 of 13


 1 necessary for preparation for trial or other proceeding in the case and, in that event, any person or

 2 entity making such a copy will be subject to and comply with this Order. Each such audio or

 3 video recording shall have affixed to its exterior the following legend, the placement thereon

 4 which shall be the responsibility of the court reporter after being so advised of the necessity for

 5 this legend by the Party making the confidentiality claim:

 6                 “THE CONTENTS OF THIS TAPE ARE CONFIDENTIAL

 7                 [CONFIDENTIAL ATTORNEYS/EXPERTS ONLY] AND ARE

 8                 SUBJECT TO A PROTECTIVE ORDER ISSUED BY THE

 9                 UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF

10                 CALIFORNIA. UNAUTHORIZED ACCESS TO, USE OF, OR

11                 DISCLOSURE OF ANY PART OF THIS TAPE IS A VIOLATION

12                 OF COURT ORDER.”

13                 (b)     In the case of the production of documents the Parties may designate such

14 discovery confidential by stamping on such discovery: “Confidential “ or “Confidential -

15 Attorneys/Experts Only” or words to that effect at the top of each page that contains Confidential

16 Discovery information. If only a portion or portions of the material on a page qualifies for

17 protection, the designating Party also must clearly identify the protected portion(s) and must

18 specify for each portion, the level of protection being asserted (either “Confidential” or

19 “Confidential – Attorneys/Experts Only).
20                 (c)     When responding to written discovery in this action (including, without

21 limitation, responses to interrogatories, requests for admission, requests for production of

22 documents or things, subpoena duces tecum, among others), the Parties may designate such

23 responses as confidential by stamping on such responses: “Confidential “ or “Confidential -

24 Attorneys/Experts Only” or words to that effect on the first page of any such discovery response

25 and at the top of each page that contains the Confidential Discovery information.

26                 (d)     In the case of discovery produced by any third party, pursuant to subpoena

27 or otherwise, all such discovery shall be deemed confidential under this Order for a period of

28 thirty (30) days after service, during which period, counsel for either of the Parties may designate

                                                                     Case No. 1:19−CV−00403−NONE−SKO
                                                                      STIPULATED PROTECTIVE ORDER
     1145032/SF                                      -5-
     Case 1:19-cv-00403-NONE-SKO Document 23 Filed 06/05/20 Page 6 of 13


 1 such discovery as confidential, in whole or in part, by written notice served upon all counsel of

 2 record. Thereafter, all Parties who have received such discovery shall stamp “Confidential” or

 3 “Confidential - Attorneys/Experts Only” or words to that effect on the first page of each such

 4 document or other thing and each shall be deemed confidential pursuant to this Order.

 5                3.   Inadvertent Failure to Designate. If corrected within sixty (60) days of production,

 6 an inadvertent failure to designate qualified information or document as “Confidential” or

 7 “Confidential – Attorneys/Experts Only” does not, standing alone, waive the designating Party’s

 8 right to secure protection for such material under this Stipulated Protective Order. If material is

 9 appropriately designated as “Confidential” or “Confidential – Attorneys/Experts Only” after the

10 material was initially produced, the receiving Party, on timely notification of the designation, must

11 make reasonable efforts to assure that the material is treated in accordance with the provisions of

12 this Stipulated Protective Order.

13                4.   Objection to “Confidential” or “Confidential – Attorneys/Experts Only”

14 Designation. Any Party or Non-Party may challenge a designation of confidentiality at any time.

15 Unless a prompt challenge to a Designating Party’s confidentiality designation is necessary to

16 avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant

17 disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality

18 designation by electing not to mount a challenge promptly after the original designation is

19 disclosed.
20                5.   Recipients of Discovery Marked “Confidential”. Discovery deemed or marked

21 “Confidential” may be disclosed by the receiving Party only to the following persons, and may be

22 used only for the purpose of prosecuting or defending claims asserted in this action:

23                     (a)    The attorneys of record for the receiving Party and (i) their employees and

24 (ii) outside legal support service personnel to whom the attorneys of record reasonably believe it

25 necessary to show the documents for purposes of this litigation,(who execute the “Promise of

26 Confidentiality” attached hereto as Exhibit ”A”;

27                     (b)    In-house attorneys for any Party;

28

                                                                        Case No. 1:19−CV−00403−NONE−SKO
                                                                         STIPULATED PROTECTIVE ORDER
     1145032/SF                                         -6-
     Case 1:19-cv-00403-NONE-SKO Document 23 Filed 06/05/20 Page 7 of 13


 1                       (c)    Experts and consultants and their employees who, prior to receiving

 2 documents or information designated as Confidential, sign the Promise of Confidentiality

 3 (attached as Exhibit ”A”) that such person has read and agrees to abide by this Order;

 4                       (d)    The Court and court personnel pursuant to the procedures set forth herein;

 5                       (e)    Persons to whom the documents are otherwise lawfully available outside of

 6 this litigation, such as third-party authors or recipients;

 7                       (f)    The receiving Party or representatives of a receiving Party, including

 8 officers, directors and employees of the receiving Party to whom attorneys for the receiving Party

 9 believe it is necessary that the documents be shown for purposes of this litigation. Prior to

10 receiving documents or information designated as Confidential, each representative shall sign the

11 Promise of Confidentiality (attached as Exhibit ”A” hereto) that such representative has read and

12 agrees to abide by this Order;

13                       (g)    Witnesses during the course of depositions; and

14                       (h)    Such other persons as are designated by written agreement by the Party who

15 has designated the discovery as confidential or by Court order.

16                6.     Recipients of Discovery Marked “Confidential – Attorneys/Experts Only”.

17                Discovery deemed or marked “Confidential - Attorneys/Experts Only” may be disclosed

18 by the receiving Party only to the following persons, and may be used only for the purpose of

19 prosecuting or defending claims asserted in this action:
20                       (a)    The attorneys of record for the receiving Party and (i) their employees and

21 (ii) legal support service personnel to whom the attorneys of record reasonably believe it necessary

22 to show the documents for purposes of this litigation, who execute the Promise of Confidentiality

23 attached hereto as Exhibit “A”);

24                       (b)    Experts and their employees who, prior to receiving documents or

25 information designated as “Confidential - Attorneys/Experts Only”, sign the Promise of

26 Confidentiality (attached hereto as Exhibit “A”) that such person has read and agrees to abide by

27 this order;

28                       (c)    The Court and court personnel pursuant to the procedures set forth herein;

                                                                         Case No. 1:19−CV−00403−NONE−SKO
                                                                          STIPULATED PROTECTIVE ORDER
     1145032/SF                                           -7-
     Case 1:19-cv-00403-NONE-SKO Document 23 Filed 06/05/20 Page 8 of 13


 1                     (d)    Witnesses during the course of depositions; and

 2                     (e)    Such other persons as are designated by written agreement by the Party who

 3 has designated the Discovery as “Confidential - Attorneys/Experts Only” or by Court order.

 4                7.   Procedure for Requesting Disclosure of “Confidential – Attorneys/Experts Only”

 5 Discovery to Named Parties. Discovery marked “Confidential – Attorneys/Experts Only” may not

 6 be disclosed to the named Parties in this case unless the attorney of record for the Party to whom

 7 the “Confidential – Attorneys/Experts Only” information is to be revealed first advises opposing

 8 counsel in writing of the intent to disclose such information to the client, specifically identifies

 9 information to be disclosed and opposing counsel consents in writing to such disclosure. Any

10 counsel receiving a written request from opposing counsel to disclose “Confidential –

11 Attorneys/Experts Only” information to a Party shall respond in writing to the request, indicating

12 whether the request is granted or denied. The Parties and their counsel agree to provide timely

13 responses to a written request from opposing counsel to disclose “Confidential –

14 Attorneys/Experts Only” information to a Party. For purposes of this Stipulation, the Parties and

15 their counsel agree that a response to opposing counsel’s written request to disclose “Confidential

16 – Attorneys/Experts Only” information to a Party shall be provided by no later than seven (7)

17 calendar days from the date of receipt of the written request to disclose “Confidential –

18 Attorneys/Experts Only” information to a Party. The Parties and their counsel further agree that

19 they shall meet and confer in an effort to resolve any issue concerning disclosure of “Confidential
20 – Attorneys/Experts Only” information to a Party. If the Parties are unable to informally resolve

21 any dispute involving disclosure of “Confidential – Attorneys/Experts Only” information to a

22 Party, the dispute may be presented by motion to the Court by the Party seeking to disclose such

23 information to a Party. Before the Court, the Party requesting disclosure of “Confidential –

24 Attorneys/Experts Only” information to a Party shall have the burden of proving that good cause

25 and substantial justification exists for the disclosure of such information to a Party in the case.

26 Until the Court rules on the challenge, all Parties shall continue to afford the material in question

27 the level of protection to which it is entitled under the Party’s designation. The prevailing Party

28 on a motion to the Court that seeks disclosure of “Confidential – Attorneys/Experts Only”

                                                                      Case No. 1:19−CV−00403−NONE−SKO
                                                                       STIPULATED PROTECTIVE ORDER
     1145032/SF                                        -8-
     Case 1:19-cv-00403-NONE-SKO Document 23 Filed 06/05/20 Page 9 of 13


 1 Discovery to a Party shall be entitled to recover from the opposing Party its costs and reasonable

 2 attorneys’ fees associated with bringing or opposing the motion before the Court unless and if any

 3 of the circumstances set forth in Rule 37(a)(5) of the Federal Rules of Civil Procedure are found to

 4 exist by the Court.

 5                8.     Except as provided herein, Confidential Discovery shall not be disclosed to any

 6 non-party.

 7                9.     Confidential Discovery Subpoenaed or Ordered Produced in Other Litigation. If a

 8 receiving Party is served with a subpoena or a court order issued in other litigation that would

 9 compel disclosure of any information or items designated in this action as “Confidential” or

10 “Confidential – Attorneys/Experts Only,” the receiving Party must so notify the designating Party,

11 in writing (by fax or e-mail, if possible) immediately and in no event more than five (5) court days

12 after receiving the subpoena or court order. Such notification must include a copy of the subpoena

13 or court order.

14                The receiving Party also must immediately inform in writing the person or entity that

15 caused the subpoena or order to issue in the other litigation that some or all the material covered

16 by the subpoena or order is the subject of this Stipulated Protective Order. In addition, the

17 receiving Party must deliver a copy of this Stipulated Protective Order promptly to the issuing

18 person or entity in the other action that caused the subpoena or order to issue.

19                The purpose of imposing these duties is to alert the interested parties to the existence of

20 this Protective Order and to afford the designating Party in this case an opportunity to try to

21 protect its confidentiality interests in the court from which the subpoena or order issued. The

22 designating Party shall bear the burden and the expenses of seeking protection in that court of its

23 confidential material. The receiving Party shall reasonably cooperate with the designating Party in

24 the latter’s efforts to seek protection of its confidential materials, including providing written

25 evidentiary declarations if requested; provided, however, that nothing in these provisions should

26 be construed as authorizing or encouraging a receiving Party in this action to disobey a lawful

27 directive from another court.

28

                                                                            Case No. 1:19−CV−00403−NONE−SKO
                                                                             STIPULATED PROTECTIVE ORDER
     1145032/SF                                             -9-
     Case 1:19-cv-00403-NONE-SKO Document 23 Filed 06/05/20 Page 10 of 13


 1                 10.   Unauthorized Disclosure of Confidential Discovery. If a receiving Party learns

 2 that, by inadvertence or otherwise, it has disclosed Confidential Discovery to any person or in any

 3 circumstance not authorized under this Stipulated Protective Order, the receiving Party must

 4 immediately (a) notify in writing the designating Party of the unauthorized disclosures, (b) use its

 5 best efforts to retrieve all copies of the Confidential Discovery; (c) inform the person or persons to

 6 whom unauthorized disclosures were made of all the terms of this Order and (d) request such

 7 person to execute the “Promise of Confidentiality” (attached hereto as Exhibit ”A”).

 8                 11.   Conditions to be Met Prior to Disclosure. Before any information marked

 9 “Confidential – Attorneys/Experts Only” is disclosed to any persons described in Paragraph 6

10 above, other than the Court and the attorneys of record for the Parties, the attorney(s) for the Party

11 attempting disclosure shall fully explain the terms of this Order and shall advise the attorneys’

12 support staff and any expert or consultant that the Confidential Discovery is subject to this Order

13 and the limitations imposed by this Order on the persons to whom such Confidential Discovery

14 can be disclosed. Further, the attorney(s) for the Party attempting disclosure shall have such

15 persons read the Order and shall ascertain to the best of the attorneys’ abilities that such persons

16 fully understand the terms of the Order. However, before any of these obligations shall exist, the

17 Party producing discovery marked “Confidential – Attorneys/Experts Only” shall first advise

18 counsel for the other Party that discovery is being so provided and shall send discovery by a

19 means that states prominently on the envelope that the package contains “INFORMATION TO
20 BE OPENED BY ATTORNEY ONLY.”

21                 12.   Preservation of Objections to Discovery; Waiver of Certain Grounds for Objection.

22 This order shall not constitute a waiver of the Parties’ rights to object to discovery on any grounds,

23 including but not limited to the grounds that the information sought is privileged, contains trade

24 secrets, confidential financial information, privileged information, proprietary information,

25 confidential business information, or confidential personal information. No Party to this

26 Agreement, however, shall refuse to produce documents or disclose information solely on the

27 grounds the requested information or documents contain confidential or proprietary information.

28

                                                                         Case No. 1:19−CV−00403−NONE−SKO
                                                                          STIPULATED PROTECTIVE ORDER
      1145032/SF                                         -10-
     Case 1:19-cv-00403-NONE-SKO Document 23 Filed 06/05/20 Page 11 of 13


 1                 13.   Filing with the Court. Without written permission from the designating Party or a

 2 court order secured after appropriate notice to all interested persons, a Party may not file in the

 3 public record in this action any Confidential Discovery. A Party that seeks to file under seal any

 4 Confidential Discovery must comply with Local Rule 141. Confidential Discovery may only be

 5 filed under seal pursuant to a court order authorizing the sealing of the specific Confidential

 6 Discovery at issue. If a receiving Party’s request to file Confidential Discovery under seal

 7 pursuant to Local Rule 140 is denied by the court, then the receiving Party may file the

 8 information in the public record unless otherwise instructed by the Court.

 9                 14.   Use of Confidential Discovery. Confidential Discovery disclosed pursuant to this

10 Stipulated Protective Order shall not be used other than for the purposes of this action.

11 Documents disclosed pursuant to this Stipulated Protective Order may be used in connection with

12 any trial or other proceeding in this case, including motions. The use of any document designated

13 “Confidential” or “Confidential – Attorneys/Experts Only” under the terms of this Stipulated

14 Protective Order, at trial will be subject to the terms and conditions of this Stipulated Protective

15 Order and Local Rule 39-141.

16                 15.   Return of Confidential Discovery. Within sixty (60) days after expiration of any

17 and all appeals or time periods to appeal in this action, all Confidential Discovery, including all

18 copies, notes, renderings, compilations, recordings, lists, microfilms, photographs, videos, or other

19 references thereof or thereto, shall be returned to the counsel of record for the Party who produced
20 it or, at the option of the person then in possession of the Confidential Discovery, destroyed. If

21 counsel chooses to destroy the documents rather than return them, counsel shall notify counsel for

22 the Party who produced such documents in writing of their destruction, including specifically, the

23 date, time, place and manner of destruction. Notwithstanding this provision, counsel are entitled

24 to retain an archival copy of all pleadings, motion papers, transcripts, legal memoranda,

25 correspondence or attorney work product, even if such materials contain Confidential Discovery.

26 Any such archival copies that contain or constitute Confidential Discovery remain subject to the

27 Stipulated Protective Order as set forth in Paragraph 1, above.

28

                                                                         Case No. 1:19−CV−00403−NONE−SKO
                                                                          STIPULATED PROTECTIVE ORDER
      1145032/SF                                         -11-
     Case 1:19-cv-00403-NONE-SKO Document 23 Filed 06/05/20 Page 12 of 13


 1                 16.   Order Binding Upon Successors and Assigns. All the terms of this Stipulated

 2 Protective Order as to the designation of “Confidential” and “Confidential – Attorneys/Experts

 3 Only” documents for the purposes of this case shall be binding upon and inure to the benefit of the

 4 Parties hereto and to their successors and assigns.

 5                 17.   Faxed Signatures. The Parties may submit executed copies of their signatures via

 6 facsimile which shall be enforceable as original wet ink signatures.

 7                 18.   Execution in Counter-parts. This Stipulated Protective Order may be executed in

 8 counterparts, and when so executed, each counterpart shall be deemed to be an original and shall

 9 constitute one and the same instrument which may be sufficiently evidenced by one counterpart.

10                 IT IS SO STIPULATED:

11 Dated: June 4, 2020                                    ALLEN MATKINS LECK GAMBLE
                                                           MALLORY & NATSIS LLP
12

13

14                                                        By: /s/ Alexander Nestor
                                                              BALDWIN J. LEE
15                                                            ALEXANDER NESTOR
                                                              Attorneys for Defendant
16                                                            WELLS FARGO BANK, N.A.

17 Dated: June 4, 2020                                    CLOVIS LAW GROUP, LLP
18

19
                                                          By: /s/ George J. Vasquez (w/permission)
20                                                            GEORGE J. VASQUEZ
                                                              Attorneys for Plaintiff
21                                                            MONICA REYES-AGUILAR

22 IT IS SO ORDERED.

23
      Dated:         June 4, 2020                                   /s/   Sheila K. Oberto             .
24                                                         UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                                          Case No. 1:19−CV−00403−NONE−SKO
                                                                           STIPULATED PROTECTIVE ORDER
      1145032/SF                                         -12-
     Case 1:19-cv-00403-NONE-SKO Document 23 Filed 06/05/20 Page 13 of 13


 1                                                    EXHIBIT “A”

 2                                       PROMISE OF CONFIDENTIALITY
 3                 I, ______________________________, declare as follows:
 4                 1.     My [business or residential] address is ____________________
 5 ______________________________ and my present occupation is

 6 ______________________________.

 7                 2.     I have received a copy of the STIPULATED PROTECTIVE ORDER regarding
 8 Confidential Discovery in the action entitled Reyes-Aguilar v. Wells Fargo Bank, N.A., et al. in the

 9 United States District Court for the Eastern District of California, Fresno Division as Case

10 No. Case No. 1:19−CV−00403−NONE−SKO.

11                 3.     I will comply with all of the provisions of the STIPULATED PROTECTIVE
12 ORDER. I will hold in confidence, will not disclose to anyone other than those persons

13 specifically authorized by the STIPULATED PROTECTIVE ORDER, and will not copy or use

14 except for purposes of the litigation, any documents or information designated “Confidential” or

15 “Confidential – Attorneys/Experts Only.”

16                 4.     I will return any materials received under this STIPULATED PROTECTIVE
17 ORDER at the conclusion of the instant case, to the Party or its counsel who originally provided

18 said materials to me.

19                 5.     I hereby stipulate to the jurisdiction of the United States District Court for the
20 Eastern District of California, Fresno Division, with regard to any proceeding to enforce the terms

21 of the STIPULATED PROTECTIVE ORDER against me.

22                 I declare under penalty of perjury under the laws of the United States of America that the
23 forgoing is true and correct and that this PROMISE OF CONFIDENTIALITY was executed on

24 the _____ day of ____________________ in ____________________.

25

26                                                       ______________________________
27

28

                                                                             Case No. 1:19−CV−00403−NONE−SKO
                                                                              STIPULATED PROTECTIVE ORDER
      1145032/SF                                            -13-
